In this case appellant was convicted under what is known as the Disloyalty Act, passed by the Fourth Called Session of the Thirty-fifth Legislature, and his punishment fixed at *Page 412 
confinement in the penitentiary for a term of two years. It is not necessary to go into an extended statement of the facts in this case, or a discussion of the law relative thereto. In the case of Ex Parte Ben F. Meckel, reported in Vol. 87 Tex. Crim. 120, 220, S.W. Rep., p. 81, this Court held the law under which this conviction was had, invalid, and we have not had any occasion since to change our views regarding same.
The judgment of the lower court will be reversed, and the prosecution will be dismissed.
Dismissed.